NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                      STATE OF ARIZONA, Respondent,

                                         v.

                       JACK LEON BLYTHE, Petitioner.

                          No. 1 CA-CR 18-0694 PRPC
                               FILED 3-14-2019


            Appeal from the Superior Court in Mohave County
                         No. S8015CR201301611
                The Honorable Lee Frank Jantzen, Judge

                   REVIEW GRANTED; RELIEF DENIED


                                    COUNSEL

Mohave County Attorney's Office, Kingman
By Matthew J. Smith
Counsel for Respondent

Jack Leon Blythe, Florence
Petitioner Pro Per



                        MEMORANDUM DECISION

Presiding Judge James B. Morse Jr., Judge Jon W. Thompson and Vice Chief
Judge Peter B. Swann delivered the decision of the court.
                             STATE v. BLYTHE
                            Decision of the Court

PER CURIAM:

¶1            Petitioner Jack Leon Blythe seeks review of the superior
court's order denying his petition for post-conviction relief, filed pursuant
to Arizona Rule of Criminal Procedure 32.1. This is petitioner's first
petition.

¶2             Absent an abuse of discretion or error of law, this court will
not disturb a superior court's ruling on a petition for post-conviction relief.
State v. Gutierrez, 229 Ariz. 573, 577, ¶ 19 (2012). It is petitioner's burden to
show that the superior court abused its discretion by denying the petition
for post-conviction relief. See State v. Poblete, 227 Ariz. 537, 538, ¶ 1 (App.
2011) (petitioner has burden of establishing abuse of discretion on review).

¶3            We have reviewed the record in this matter, the superior
court's order denying the petition for post-conviction relief, and the petition
for review. We find that petitioner has not established an abuse of
discretion.

¶4            We grant review but deny relief.




                           AMY M. WOOD • Clerk of the Court
                            FILED: AA




                                         2